      Case 9:18-cv-00391-LEK-TWD Document 73 Filed 09/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MARCUS WILSON, et al.,

                              Plaintiffs,

       -against-                                             9:18-CV-0391 (LEK/TWD)

ANTHONY J. ANNUCCI, et al.,

                              Defendants.


                              DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiffs Marcus Wilson, Larry McNair, Clete Birkett, Matthew Jackson, Brian

Piscopo, David Carter, and Felix Morales bring this action against named and “Doe” defendants,

asserting claims arising out of Plaintiffs’ incarceration at Auburn Correctional Facility (“Auburn

C.F.”). Dkt. No. 1 (“Complaint”). At this stage, only the Eighth Amendment

conditions-of-confinement claims brought by Wilson and Carter remain in this action. See Dkt.

No. 12 (“June 2018 Order”) at 2, 6, 9–10; Dkt. No. 34 (“September 2018 Order”). In a Report-

Recommendation issued on April 23, 2020, the Honorable Thérèse Wiley Dancks, U.S.

Magistrate Judge, granted Defendants’ motion for summary judgment with respect to all claims

remaining in this action. Dkt. No. 70 (“Report-Recommendation”). On May 7, 2020, Carter filed

objections. Dkt. No. 71 (“Carter Objections”).

       For the reasons that follow, the Court adopts the Report-Recommendation in its entirety.

II.    BACKGROUND

       A. Defendants’ Motion for Summary Judgment and the Report-Recommendation

       The undisputed material facts are detailed in the Report-Recommendation, familiarity
       Case 9:18-cv-00391-LEK-TWD Document 73 Filed 09/02/20 Page 2 of 5




with which is assumed. See R. & R. at 3–4. The Court briefly summarizes these facts for

convenience. In short, over a period beginning in January 2017 and spanning more than a year, in

the eating areas of the mess hall in Auburn C.F., there were sometimes birds, often bird feces,

and at times human blood present. Id. Defendants made some efforts to address these problems,

including having inmates disinfect surfaces in the mess hall every morning, establishing cleanup

crews to power wash certain areas, and bringing in an outside company to remove birds. Id. at 4.

In March 2018, Wilson and Carter developed respiratory infections. Id.

       Defendants moved for summary judgment on a variety of grounds, including that no

reasonable jury could conclude that the above-described facts amounted to a violation of the

Eighth Amendment. Id. at 5. Judge Dancks granted summary judgment on this ground alone,

declining to reach Defendants’ other arguments. Id. at 6.

       B. Objections

       Carter filed objections, see Carter Objections, but Wilson did not. In his Objections,

Plaintiff contends that the presence of bird feces, under the conditions and for the duration

described, satisfies the objective prong of an Eighth Amendment claim. Id.

III.   STANDARDS OF REVIEW

       A. Report-Recommendation

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).


                                                 2
      Case 9:18-cv-00391-LEK-TWD Document 73 Filed 09/02/20 Page 3 of 5




However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014). “A [district] judge . . . may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” § 636(b).

       B. Summary Judgment

       Federal Rule of Civil Procedure 56 instructs courts to grant summary judgment if “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under

the governing law,” and a dispute is “‘genuine’ . . . if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Thus, while “[f]actual disputes that are irrelevant or unnecessary” will not preclude

summary judgment, “summary judgment will not lie if . . . the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.; see also Taggart v. Time, Inc., 924 F.2d

43, 46 (2d Cir. 1991) (“Only when no reasonable trier of fact could find in favor of the

nonmoving party should summary judgment be granted.”).

       The party seeking summary judgment bears the burden of informing the court of the basis

for the motion and identifying those portions of the record that the moving party claims will

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Similarly, a party is entitled to summary judgment when the nonmoving party


                                                  3
       Case 9:18-cv-00391-LEK-TWD Document 73 Filed 09/02/20 Page 4 of 5




has failed “to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Id. at 322.

IV.     DISCUSSION

        Carter’s objection to the Magistrate Judge’s Report-Recommendation with respect to the

objective severity of mess hall conditions for purposes of Plaintiffs’ Eighth Amendment claims

“simply reiterate[s] [Plaintiffs’] original arguments,” Farid, 554 F. Supp. 2d. at 306, in their

motion in opposition to summary judgment, see, e.g., Dkt. No. 57-2 at 5 (referring to the

“objective” prong of an Eighth Amendment claim). The Court thus reviews this aspect of the

Report-Recommendation for clear error. The Court reviews the remaining aspects of the Report-

Recommendation, to which neither Plaintiff has objected, for clear error as well. See Barnes,

2013 WL 1121353, at *1.

        The Court finds no clear error. The Report-Recommendation addresses at length the issue

of whether conditions in the mess hall were objectively severe enough to run afoul of the Eighth

Amendment, citing extensively to analogous cases involving bird feces, human feces, and other

sorts of bodily fluids, and concludes that the exposure to bird feces and human blood in this case

was not of sufficient proximity or duration that a reasonable jury could find that Plaintiffs

established sufficiently severe objective conditions. See R. & R. at 10–13. With respect to the

subjective prong of Plaintiffs’ Eighth Amendment claims, the Magistrate Judge appropriately

concluded, with ample support in the case law, that the efforts taken by prison officials to clean

the mess hall in response to inmates’ grievances would prevent a reasonable jury from finding

that Defendants possessed the requisite level of intentionality. Id. at 13–16.




                                                    4
      Case 9:18-cv-00391-LEK-TWD Document 73 Filed 09/02/20 Page 5 of 5




V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 70) is APPROVED and

ADOPTED in its entirety; and it is further

       ORDERED, that the Clerk is directed to close this action; and it is further

       ORDERED, that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:        September 02, 2020
              Albany, New York




                                                5
